UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 21, 2014 (August 20, 2014) EMCLAIRE FINANCIAL CORP (Exact name of registrant as specified in its charter) Pennsylvania 001-34527 25-1606091 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 612 Main Street, Emlenton, PA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (844) 767-2311 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EMCLAIRE FINANCIAL CORP CURRENT REPORT ON FORM 8-K ITEM 5.02. DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS. (a) On August 20, 2014, George W. Freemen advised Emclaire Financial Corp (the “Company”) of his intent to resign his position as a director of the Company and the Company’s wholly-owned subsidiary, the Farmers National Bank of Emlenton, effective December 31, 2014. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EMCLAIRE FINANCIAL CORP Date: August 21, 2014 William C. Marsh Name: William C. Marsh Title: Chairman, President and Chief Executive Officer
